Citation Nr: 1542455	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  14-02 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include on a secondary basis. 

2.  Entitlement to service connection for a thoracic spine disability, to include on a secondary basis.  

3.  Entitlement to service connection for a right shoulder disability, to include on a secondary basis.  

4.  Entitlement to an effective date for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD), prior to November 9, 2005.  

5.  Entitlement to an effective date for the grant of entitlement to a total disability rating based upon individual unemployability (TDIU), prior to September 29, 2006.  

6.  Entitlement to an effective date for the grant of entitlement to basic eligibility to Dependents' Educational Assistance (DEA), prior to September 29, 2006.  

7.  Entitlement to an initial compensable rating for status post laser surgery residuals of Barrett's esophagus with hiatal hernia.  

8.  Entitlement to an initial compensable rating for posttraumatic migraines.  

9.  Entitlement to an initial compensable rating for urticarial vasculitis.  


REPRESENTATION

Veteran represented by:	Susan Paczak, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


REMAND

The Veteran served on active duty from May 1981 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2001, May 2005, and November 2007 rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was afforded a hearing before a Decision Review Officer at the RO in November 2009 with respect to the issues of entitlement to service connection for a cervical spine disability, a thoracic spine disability, and a right shoulder disability.  In addition, the Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2015 with respect to the same three issues.  The Veteran submitted additional evidence and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The Board notes that, in an October 2001 rating decision, service connection was denied for degenerative cervical problems with neck pain on both a direct and secondary basis under Diagnostic Code 5025 pertaining to fibromyalgia.  The decision reflects the RO's determination that no neck/cervical disease or injury was shown during service and that a March 2001 VA neurologic opinion was to the effect that there was no evidence that the relevant symptoms that might be ascribed in the diagnostic entity of fibromyalgia were related to remote service-connected head trauma.  

Although a December 2001 record reflects that the Veteran's November 2001 correspondence was not accepted as a notice of disagreement (NOD) with the October 2001 rating decision, the Veteran's February 2002 correspondence is reasonably construed as a NOD with respect to the denial of service connection for a cervical spine disability in the October 2001 rating decision.  Thus, and although the November 2007 rating decision reflects the claim was adjudicated as a claim to reopen, the claim remained pending from the October 2001 rating decision.  Following the issuance of the statement of the case (SOC) addressing the issue in December 2013, the Veteran filed a substantive appeal filed in January 2014 specifically listing the issue of entitlement to service connection for a cervical spine disability.  As such, the issue is reflected on the title page.  The Board notes that the Veteran checked the box on the VA Form 9 indicating that she had read the SOC and that she was limiting her appeal to the issues of entitlement to service connection for a cervical spine disability, a thoracic spine disability, and a right shoulder disability.  

In an October 2013 rating decision, service connection was granted for PTSD, effective November 9, 2005, and entitlement to a TDIU and DEA was established, effective September 29, 2006.  In a December 2013 rating decision, service connection was granted for status post laser surgery residuals of Barrett's esophagus with hiatal hernia, for post traumatic migraines, and for urticarial vasculitis, all three of which were assigned initial noncompensable ratings.  In January 2014, the Veteran filed a NOD with the effective dates assigned for the grant of service connection for PTSD, TDIU, and DEA, in the October 2013 rating decision, and with the initial ratings assigned for status post laser surgery residuals of Barrett's esophagus with hiatal hernia, for post traumatic migraines, and for urticarial vasculitis, in the December 2013 rating decision, and requested a Decision Review Officer hearing with respect to all of the issues.  Although receipt of the NODs was acknowledged in February 2014 letters, the filing of a NOD confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issues are reflected on the title page and the Board will remand these issues.

The record, as reflected in the Veteran's January 2013 correspondence, raises the issues of entitlement to service connection for residuals of gall bladder removal; chronic pancreatitis, to include as secondary to service-connected urticarial vasculitis; and bowel and bladder dysfunction, to include as secondary to service-connected.  The issues have not been adjudicated by the AOJ and thus, the Board does not have jurisdiction over the issues.  As such, they are referred to the AOJ for appropriate action.  

The Veteran maintains that current disabilities of the thoracic spine, cervical spine, and right shoulder are a result of the same motor vehicle accident during service in 1985, in which he sustained service-connected headaches and cranial nerve pain secondary to a cerebral concussion, more recently characterized as chronic myofascial pain syndrome with chronic headaches and atypical facial pain syndrome.  

At the Board hearing in June 2015, the Veteran testified that, although the accident was noted to have occurred at a slow speed by one VA examiner, at the time of the accident, the vehicle was traveling at approximately 50 miles per hour when the back tire blew, at which time she was thrown against the door of the vehicle hitting not only her right temple area but also her shoulder, sustaining whiplash.  She testified to having neck, back, and shoulder symptoms ever since the accident, to include recurrent shoulder dislocation, as well as thoracic and cervical pain of a degenerative nature, separate from, but possibly aggravated by migraines, and/or associated with the right shoulder disability for which she had impingement surgery in approximately 2001.  

The Veteran has not had a VA examination with respect to the nature and etiology of a right shoulder disability or a thoracic spine disability.  In addition, and although the October 2001 rating decision cites to findings on VA examination on March 7, 2001, the March 7, 2001, examination report does not appear to be associated with the file.  VA must obtain medical evidence addressing the nature and etiology of the neck, back, and right shoulder disabilities as doing so is necessary to adjudicate the appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran's April 1999 application for VA Vocational Rehabilitation notes she had training from the Pittsburgh, Pennsylvania, Office of Vocational Rehabilitation, from 1991 to 1996.  In her January 2013 correspondence, she stated that in addition to having completed college through the VA Vocational Rehabilitation program, she was granted disability retirement through the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania, in 2003.  It does not appear that the Veteran's VA vocational rehabilitation folder or VA disability retirement records have been obtained and associated with the file.  It has been held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A copy of the Veteran's vocational rehabilitation folder, if available, is to be obtained for consideration on appeal.  

In addition, VA will assist a claimant in obtaining records relevant to a claim whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  Thus, an attempt should be made to obtain the vocational rehabilitation records from the Pittsburgh, Pennsylvania, Office of Vocational Rehabilitation should be made.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC regarding entitlement to an effective date for the grant of entitlement to service connection for PTSD, prior to November 9, 2005; entitlement to an effective date for the grant of entitlement to TDIU, prior to September 29, 2006; entitlement to an effective date for the grant of entitlement to basic eligibility to DEA, prior to September 29, 2006; entitlement to an initial compensable rating for status post laser surgery residuals of Barrett's esophagus with hiatal hernia; entitlement to an initial compensable rating for posttraumatic migraines; and entitlement to an initial compensable rating for urticarial vasculitis.  The issues are to be certified to the Board only if a timely substantive appeal is received.  

2.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the file. 

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the appropriate repository and attempt to obtain 2003 VA disability retirement records for the Veteran, and associate them with the file. 

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and request authorization and consent to release Information to VA, for the Pittsburgh, Pennsylvania, Office of Vocational Rehabilitation, for the years from 1991 to 1996.

Upon receipt of such, take appropriate action to contact the Pittsburgh, Pennsylvania, Office of Vocational Rehabilitation, and request complete records related to the Veteran, for the years from 1991 to 1996.  The Veteran should be informed that in the alternative she may obtain and submit the records herself.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain complete VA treatment records dating since December 2013.

5.  After completion of the above, schedule the Veteran for a VA neck, back, and right shoulder examination(s) by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that disability of the neck/cervical spine, back/thoracic spine, and/or right shoulder (i) had its onset during, or is otherwise related to, her active service, or (ii) is caused by or aggravated by service-connected disability, to include chronic myofascial pain syndrome with chronic headaches and atypical facial pain syndrome; pain disorder associated with psychological and general medical condition associated with chronic myofascial pain syndrome; PTSD; post-surgical scar of the right shoulder, urticarial vasculitis, status post laser surgery residuals of Barrett's esophagus with hiatal hernia; posttraumatic migraine headaches, and any other disability determined to be related to service.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A rationale for all opinions expressed should be provided.  

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

